DETAILED ACTION
This office action is in response the RCE filed May 5, 2022 which claims 1-6 and 8-26 are presented for examination and claim 7 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022 has been entered.

Response to Arguments
Applicant’s Argument:  Rejection of the claims under 35 USC 103 over various cited reference should be withdrawn for reasons articulated on page 8 of 13 – page 11 of 13 of Applicant’s Arguments/Remarks filed May 5, 2022.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejections are withdrawn.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites “abrasion -resistant,” which should be amended to remove the extra space and recite “abrasion-resistant.”  
Claim 16 is objected to because of the following informalities:  Claim 16 recites “water -repellent,” which should be amended to remove the extra space and recite “water-repellent.”
Appropriate correction is required.

Allowable Subject Matter
Claims 1-6 and 8-26 allowed (subject to the filing of an eTerminal Disclaimer to overcome the rejections for nonstatutory double patenting, see below).  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  The closest piece of prior art is USPN 7,353,626 Otis et al.  The current claims are distinguished from Otis because Otis does not teach, suggest, or disclose an article of footwear wherein the non-planar contour of the plurality of recesses is shaped by a three-dimensional knit profile of the second knitted material to form traction elements in the outer sole, as required by the current claims.  As persuasively argued by Applicant on page 8 of 13 – page 11 of 13 of Applicant’s Arguments/Remarks filed May 5, 2022, this limitation is not merely a product-by-process limitation because it implies structure.  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and improper hindsight reasoning.  Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,834,991. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions comprise substantially the same structures.  For example, claim 1 of the present application as well as claim 1 from U.S. Patent No. 10,834,991 each claim first and second knitted materials forming an upper and outer sole, respectively, and an insert with a plurality of knobs that engage with a plurality of recesses extending away from a bottom surface of the outer sole.

PRESENT APPLICATION
USPN 10,834,991
CLAIMS
1
1

2
1

3
1

4
11

5
21

9
1

11
2

12
3

13
4

14
5

15
6

16
7

17
8

18
9

19
12

20
13

21
14

22
15

23
16

24
17

25
18



Claims 1-6 and 8-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 10,834,992. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions comprise substantially the same structures.  For example, claim 1 of the present application as well as claim 1 from U.S. Patent No. 10,834,991 each claim first and second knitted materials forming an upper and outer sole, respectively, and an insert with a plurality of knobs that engage with a plurality of recesses extending away from a bottom surface of the outer sole.

PRESENT APPLICATION
USPN 10,834,992
CLAIMS
1
1

3
12

6
1

7
1

8
1

9
1

15
4

21
3, 4


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732